RESOLUCIÓN
Atendida la Moción Informativa en Cumplimiento de Orden, presentada por el abogado de epígrafe, ordenamos la reinstalación del Ledo. José M. Jiménez Román al ejercicio de la abogacía, condicionada a que por el término de un año se someta a pruebas periódicas de dopaje. Además, ordenamos a la Comisión de Reputación para el Ejercicio de la Abogacía que establezca el procedimiento a seguir para que el licenciado Jiménez Román cumpla con lo aquí establecido, y que supervise que éste cumpla con la condición impuesta.

En cuanto a los procedimientos disciplinarios pendientes, ordenamos el archivo de las siguientes quejas: AB-2002-167, AB-2002-178, AB-2003-32, AB-2003-226 y la número 03-204 presentada ante la Oficina del Procurador General.

*101Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo